DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered. 
Information Disclosure Statement
3.	The information disclosure statement submitted on January 25, 2021 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13-17, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1).
Regarding claim 1, Chen et al. teach a method of wireless communication (read as “the base station may send double assignments/grants.”(Fig.13 @ 110; Paragraph [0135])), comprising: 
transmitting a first subframe comprising a first grant (read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.” (Paragraph [0135])); and 
transmitting the first subframe with a second grant (read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])).
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.

a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of enhancing the generation/creation of a plurality of grants within a subframe architecture by devices in a communication network.
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE ”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe. (read as the smallest PRB index (Paragraph [0258]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as 
Regarding claim 9, Chen et al. teach a method of wireless communication by a user equipment (UE) (Fig.13 @ 120), comprising: 
receiving, in a first subframe, a first grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]));
receiving, in the first subframe a second grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The ”(Paragraph [0135]));
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
The R1-120266 document teaches a first grant (read as DL grant) that includes information for one or more transmissions on allocated resources (read as first time slot) in the first subframe (read as DL grants are allocated in a first time slot (Alt.2, Fig.2, page 3)) and
a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by 
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe. (read as the smallest PRB index (Paragraph [0258]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Regarding claim 17, Chen et al. teach an apparatus for wireless communication (Fig.13 @ 110), comprising: 
at least one processor (Fig.13 @ 1340) configured to: 
generate a first grant (read as “The base station may generate a first grant …” (Paragraph [0135])), 
generate a second grant (read as “The base station may generate a second grant …” (Paragraph [0135])), 
a transmitter configured to transmit the first grant and the second grant in the first subframe.(read as “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]))
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.

a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of enhancing the generation/creation of a plurality of grants within a subframe architecture by devices in a communication network.
However, Chen et al. and the R1-120266 document fail to explicitly teach
a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe. (read as the smallest PRB index (Paragraph [0258]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Regarding claim 24, Chen et al. teach an apparatus for wireless communications (Fig.13 @ 120), comprising: 
a receiver (Fig.13 @ 1352a-1352r) configured to: 
receive, in a first subframe, a first grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base ”(Paragraph [0135])), 
receive, in the first subframe a second grant (read as “At UE 120, R antennas 1352a through 1352r may receive the downlink signals from base station 110,”(Fig.13 @ 1352a-1352r; Paragraph [0138]) Furthermore, “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])), 
However, Chen et al. fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe and
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE);
a second grant that allocates resources in at least a second subframe to occur after the first subframe.
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
The R1-120266 document teaches a first grant (read as DL grant) that includes information for one or more transmissions on allocated resources (read as first time slot) 
a second grant (read as DL grant) that allocates resources in at least a second subframe to occur after the first subframe. (read as DL grants are allocated in a second time slot to schedule PDSCH of the next subframe. (Alt.2, Fig.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of enhancing the generation/creation of a plurality of grants within a subframe architecture by devices in a communication network.
However, Chen et al. and the R1-120266 document fail to explicitly teach a grant that includes information for one or more transmissions by a user equipment (UE)
wherein the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE); 
wherein the grant includes at least: 
information for the UE to generate a demodulation reference signal (DMRS); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe.
Lee et al. teach a method wherein a grant that includes information for one or more transmissions by a user equipment (UE) (read as a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]))
the grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by a user equipment (UE) (read as the DCI Format 0 may include NDI and RV parameter(s). (Fig.3b @ 3320 and 3340; Table 6) For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272])); 
wherein the grant (read as UL grant (Paragraph [0258])) includes at least: 
information for the UE to generate a demodulation reference signal (DMRS) (read as cyclic shift value of a DMRS (Paragraph [0258]); For example, Lee et al. teach a UE executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])); and 
information indicating an expected location to receive the grant in at least one of the first subframe or a subsequent subframe. (read as the smallest PRB index (Paragraph [0258]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Regarding claims 5, 13, 21, and 28, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method and apparatus (Fig.13) wherein the first grant comprises information indicating a modulation and coding scheme. (read as DCI Format X (Paragraph [0050]))
Regarding claims 6, 14, 22, and 29, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method and apparatus (Fig.13) wherein the first grant and the second grant are transmitted in the double grants may be for different PDSCH/PUSCH resources.” (Paragraph [0110]))
Regarding claims 7, 15, 23, and 30, and as applied to claims 1, 9, 17, and 24 above, Chen et al., as modified by the R1-120266 document and Lee et al., a method and apparatus (Fig.13) wherein: 
the second grant also allocates resources in the first subframe (read as CIF (Paragraph [0083])); and 
a search space of the second grant is limited to a first symbol of the first subframe.  (read as common search space (Paragraph [0083])) 
Regarding claims 8 and 16, and as applied to claims 1 and 9 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach a method further comprising: 
configuring a third grant to comprise information for generating a reference signal in the second subframe; and 
transmitting the third grant within a data portion of a downlink subframe having more downlink symbols than uplink symbols.  
The R1-120266 document teaches a method further comprising: 
configuring a third grant to comprise information for generating a reference signal in the second subframe (Alt.2, Fig.2, page 3); and 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as taught by Chen et al. for the purpose of improving multi-carrier transmissions in communication network.
Claims 2-3, 10-11, 18-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1), and Suzuki et al. (U.S. Patent Application Publication # 2015/0189648 A1).
Regarding claim 2, 10, 18, 25, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach configuring the first subframe to comprise 
an uplink centric subframe having more uplink symbols than downlink symbols.
Suzuki et al. teach a method for configuring the first subframe to comprise 
an uplink centric subframe having more uplink symbols than downlink symbols. (Fig.6, Paragraph(s) [0095]-[0096])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for arranging physical channels and signals in an uplink subframe as taught by Suzuki et al., the function for formatting different grants as taught by Lee et al., and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as 
Regarding claims 3, 11, 19, and 26, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach wherein the information for generating the DMRS comprises at least one of rank information or resource allocation information.
Suzuki wherein the information for generating the DMRS comprises at least one of rank information or resource allocation information. (read as resource allocation done by a higher layer (e.g.: SRS) (Paragraph [0052]-[0057] and [0095)])
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for arranging physical channels and signals in an uplink subframe as taught by Suzuki et al., the function for formatting different grants as taught by Lee et al., and the function for cross-subframe scheduling as taught by the R1-120266 document within the base station as .
Claims 4, 12, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012), Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1), and Damnjanovic et al. (U.S. Patent Application Publication # 2013/0028205 A1).
Regarding claims 4, 12, 20, and 27, and as applied to claims 1, 9, 17, and 24 above, Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494])
However, Chen et al., the R1-120266 document, and Lee et al. fail to explicitly teach further comprising configuring the second grant to comprise information indicating at least one subframe in which to perform an uplink transmission.
Damnjanovic et al. teach a method further comprising configuring the second grant to comprise information indicating at least one subframe in which to perform an uplink transmission. (read as scheduling uplink data (Paragraph [0134]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for scheduling in .
Response to Arguments
5.       Applicant’s arguments filed on 09/10/2021 with respect to independent claim(s) 1, 9, 17, and 24 have been considered and are not persuasive. 	
The Applicant argues, see Page 11 states “Applicant submits that R1-120266 fails to teach or suggest "transmitting a first subframe comprising a first grant that includes information for one or more transmissions by a user equipment (UE) on allocated resources in the first subframe, wherein the first grant includes at least a new data indicator (NDI) and a redundancy version (RV) for the one or more transmissions by the UE " and "transmitting the first subframe with a second grant that allocates resources for the one or more transmissions by the UE in at least a second subframe to occur after the first subframe, wherein the second grant includes at least: information for the UE to generate a demodulation reference signal (DMRS); and information indicating an expected location to receive the first grant in at least one of the first subframe or a subsequent subframe " as recited in claim 1 and similar features recited in claim 17. Therefore, Lee fails to cure the deficiencies of Chen and R1-120266.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chen et al. teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135])
The R1-120266 document teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3)
Lee et al. teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]) Also, Lee et al. teach a DCI format 0 (Fig.18, Table 6). For example, “By transmitting DCI format 0 CRC masked by C-RNTI of a UE through a PDCCH, the LTE UL grant makes a UE to generate uplink data and transmit it according to an instruction of an eNB through receiving the corresponding information.”(Paragraph [0272]) Also, the DCI Format 0 may include NDI and RV parameter(s). (Table 6) Also, Lee et al. teach a method for executing “a mapping relation between a cyclic shift for a DMRS field used to determine PHICH resources in a PDCCH having an uplink DCI format and an nDMRS.”(Paragraph [0268])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for formatting different grants as taught by Lee et al. and the function for cross-subframe scheduling as 
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 21, 2021